Order entered March 21, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01269-CV

                               CITY OF DALLAS, Appellant

                                              V.

         TEXAS EZPAWN, L.P. D/B/A EZMONEY LOAN SERVICES, Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-03373-A

                                          ORDER
       Before the Court is appellant’s motion for leave to file a supplemental brief and

appellee’s response opposing the motion. The motion is GRANTED and the supplemental brief,

which was filed on March 15, 2013, is considered filed as of the date of this order. No further

motions or responses will be permitted.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE